DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 3 March 2021.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite receiving role and worker skills data, and proximity data, generating a weighted directed graph, determining edges, determining a maximum network flow by optimizing, determining a fitness of a worker for a role and performing an action based on the determined fitness.  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  Receiving data, generating a graph, making determinations and performing actions illustrate a series of observations and evaluations that could be done the same way mentally or with pen/paper manually.  The mere nominal recitation of memories, processors and a medium storing instructions to apply the methodology does not take the claim limitations out of the mental processes grouping.  Thus the claims recite a mental process, which is an abstract idea.
This judicial exception is not integrated into a practical application.  The device comprising memories, and processors and the medium with executable instructions are recited at a high level of generality  and merely apply or automate the claimed steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application and the claims are considered directed to an abstract idea.
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A prong 2 above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept. 
Dependent claims 2-9, 11-16 and 18-20 are dependent on claims 1, 10 and 17 and therefore recite the same abstract idea of the independent claims.  The claims merely narrow the abstract mental process by claiming additional observations and evaluations including specific determinations, identifications and performance/initiation of actions without setting forth any additional elements that integrate the abstract idea into a practical application.  Merely describing the graphical data,  role and worker skills data as well as the instantiation of nodes in the graph does not meaningfully limit the implementation of an otherwise abstract limitation.  Claim 13 describes a processor configured to facilitate display on a device.  Display data is considered insignificant extra solution activity.  When reconsidered under step 2B it is determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the display device is anything other than a generic off the shelf component and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05 indicate that the mere collection, receipt or transmission of data are well-understood, routine and conventional activities when claimed in a merely generic manner, as displaying is here.  
For these reasons, Claims 1-20 are considered to be ineligible under 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maurya et al. in view of Bauer et al. (US 2015/0317376) further in view of Duerr et al. (US 2017/0154308).
As per Claim 1 Maurya teaches:
A method, comprising: 
receiving a set of role skills data that identifies one or more role skills associated with a role (Maurya in at least [0018] describes storing job listing data including skills demanded by jobs as is further described in at least [0030, 0035, 0038, 0043]); 
receiving a set of worker skills data that identifies one or more worker skills associated with a worker (Maurya in at least [0018, 0038-0040] describes receiving skill data associated with workers through a member profile) ; 
receiving a set of skill proximity data that identifies one or more proximity values, wherein a proximity value of the one or more proximity values quantifies a relationship between a first skill of the one or more role skills or the one or more worker skills and a second skill of the one or more role skills or the one or more worker skills (Maurya in at least [0027, 0031, 0052-0053, 0066, 0087, 0110, 0154, 0190, 0239, 0251] describes a determined skill value and skill rating, i.e. a proximity value, for each skill which is used to rank the skills, the system rank’s each skill, in relation to other skills, based on the skill’s total value to a member, importance to the job or current career path, etc.); 
determining a fitness of the worker for the role based at least in part on performing a comparison (Maurya [0018, 0031] describes comparing data in order to determine a skill gap score or value for each skill at a particular level of granularity, thus illustrating the gap between the skills demanded by the skills and the skills supplied by members of the workforce); and 
performing an action based at least in part on determining the fitness of the worker for the role (Maurya in at least the abstract describes generating personalized skill and learning recommendations based on a skill gap data as is further describes in at least [0019-0020, 0053]) .  
Maurya in at least [0038] describes Fig. 1 and how the data layer that can include data stored in a particular type of database that uses graphical structures with nodes, edges, and properties to represent the stored data including a set of roll skills data, worker skills data and skill proximity data, but does not explicitly recite a weighted directed graph with nodes and edges used to optimize flow from a source to a target, or that fitness is determined by comparing the flow to a threshold.
However, Bauer teaches expertise management using social and enterprise data. Bauer further teaches:
generating a weighted directed graph, comprising a network of a plurality of nodes and a plurality of edges, based at least in part on the set of role skills data, the set of worker skills data, and the set of skill proximity data (Bauer in at least [0047-0048, 0062-0063 and 0080] describes generated a weighted directed graph where nodes and edges are based skill and proximity data as is illustrated in at least Figs. 1, 2, 3 and 6-8); 
determining a plurality of edge utilities corresponding to the plurality of edges in the weighted directed graph (Bauer in at least [0004-0006, 0047] describes edges that denote respective relations between nodes in a weighted directed graph); 
determining, based at least in part on the plurality of edge utilities, a network flow from a source node to a target node, (Bauer in at least Fig. 3 and [0036-0044] describes how  co-clusters are used to link predictions with co-association information, thus traversal using expert relevance or skill relevance occurs through the neighbor node with the largest weight or the neighbor node in the co-cluster); 
Therefore, it would be obvious to one of ordinary skill in the art to modify the use of graphical structures with nodes and edges that represents skill, role, worker and proximity data to include the specifically describes techniques for utilizing a weighted directed graph because by utilizing the nodes and edges in a weighted directed graph the combination enables the representation of measures of moving between vertices which helps to find the shortest path or optimal path between vertices or nodes, thus it allows for the visualization of skill gaps and the best way to overcome those skill gaps.
Neither Maurya nor Bauer explicitly recite optimizing a flow between a source and target or comparing a flow to a threshold to determine fitness.  However, Duerr teaches a making recommendations based on skill gap identifications.  Duerr further teaches:
determining, a maximum network flow by optimizing a flow on the network…determining a fitness of the worker for the role based at least in part on performing a comparison of the maximum network flow with a threshold; and (Duerr in at least [0028, 0053, 0160-0169, 0176, 0189-0190] describe how the system of Fig. 1 allows for the determination of a level of connectedness, i.e. the network flow, between matching members and requests and evaluating the connectedness level to a threshold value to assess and estimate the degree to which the requesting member would be a good fit for the employment role represented in the job listing)
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to determine a flow and fitness of a worker for a role to include techniques for determining an optimal flow and comparing it to a threshold because by determining the maximum flow or connectedness and comparing it to a threshold, the combination enables a quantitative evaluation for assessing how fit a worker is for a role and whether that level of “fitness” or connectedness is satisfactory to the participants, e.g. does it satisfy a threshold which minimizes skill gaps for workers assigned to specific roles.
As per Claim 2 Maurya teaches identifying a skill gap [0018, 0031] describes comparing data in order to determine a skill gap score or value for each skill at a particular level of granularity, thus illustrating the gap between the skills demanded by the skills and the skills supplied by members of the workforce.  Maurya further teaches in at least [0111-0116] describe determining a ratio for an identified cluster of job listings with required skills and a member derived skill score, for example a cluster of 20 job listings, 14 require skill A, so skill A has a 7/10 job derived skill score and skill B is only required for 8 of the job listings, having a 2/5 job derived skill score.  Maurya further teaches:
performing an action based at least in part on identifying the skills gap (Maurya in at least the abstract describes generating personalized skill and learning recommendations based on a skill gap data as is further describes in at least [0019-0020, 0053]).
Maurya does not explicitly recite determining edge flows or comparing the ratio to a threshold.  However, Bauer further teaches:
determining an edge flow associated with an edge connecting the source node to a role skill node  (Bauer in at least [0047-0048, 0062-0063 and 0080] describes generated a weighted directed graph where nodes and edges are based skill and proximity data as is illustrated in at least Figs. 1, 2, 3 and 6-8, [0004-0006, 0047] describes edges that denote respective relations between nodes in a weighted directed graph, Fig. 3 and [0036-0044] describes how  co-clusters are used to link predictions with co-association information, thus traversal using expert relevance or skill relevance occurs through the neighbor node with the largest weight or the neighbor node in the co-cluster); 
Bauer is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
Neither Maurya nor Bauer explicitly recite comparing the ratio or score to a skills threshold.
identifying a skills gap based at least in part on performing a comparison between a score and a skills threshold (Duerr in at least [0028, 0053, 0160-0169, 0176, 0189-0190] describe how the system of Fig. 1 allows for the determination of a level of connectedness, i.e. the network flow, between matching members and requests and evaluating the connectedness level to a threshold value to assess and estimate the degree to which the requesting member would be a good fit for the employment role represented in the job listing); 
Duerr is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 3 Maurya further teaches:
initiating, based at least in part on identifying the skills gap, a learning action associated with the skills gap (Maurya in at least the abstract describes generating personalized skill and learning recommendations, e.g. initiating learning actions, based on a skill gap data analysis as is further describes in at least [0019-0020, 0053]).  
As per Claim 4 Maurya further teaches:
wherein the set of role skills data further identifies a relative importance, to performing the role, of a skill of the one or more skills associated with the role (Maurya in at least [0031, 0190, 0202] describes how a ranked list of skills indicates an importance of a skill with a public policy, educational institution, or job listing).  
As per Claim 5 Maurya further teaches:
wherein the set of worker skills data further identifies a proficiency level corresponding to a skill of the one or more skills associated with the worker (Maurya in at least [0044] describes how a proficiency level and skill ratings are used to quantify levels of expertise as is further described in at least [0042, 0066, 0087]).  
As per Claim 6 Maurya teaches using nodes and edges to graphically represent sources, skills, role, worker and proximity data but does not explicitly recite yet Bauer further teaches:
wherein generating the weighted directed graph comprises: instantiating the plurality of nodes, wherein the plurality of nodes comprises: the source node, the target node, 32PATENT Docket No. 0095-0682 a role skill node that represents the role skill, and a worker skill node that represents the worker skill (Bauer in at least [0047-0048, 0062-0063 and 0080] describes generated a weighted directed graph where nodes and edges are based skill and proximity data as is illustrated in at least Figs. 1, 2, 3 and 6-8, [0004-0006, 0047] describes edges that denote respective relations between nodes in a weighted directed graph, Fig. 3 and [0036-0044] describes how  co-clusters are used to link predictions with co-association information, thus traversal using expert relevance or skill relevance occurs through the neighbor node with the largest weight or the neighbor node in the co-cluster); 
Bauer is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 7 Maurya teaches using nodes and edges to graphically represent sources, skills, role, worker and proximity data, does not explicitly recite but Bauer further teaches:
wherein generating the weighted directed graph further comprises instantiating the plurality of edges, wherein the plurality of edges comprises: a first edge between the source node and a role skill node, a second edge between the role skill node and a worker skill node, and a third edge between the worker skill node and the target node (Bauer in at least [0047-0048, 0062-0063 and 0080] describes generated a weighted directed graph where nodes and edges are based skill and proximity data as is illustrated in at least Figs. 1, 2, 3 and 6-8, [0004-0006, 0047] describes edges that denote respective relations between nodes in a weighted directed graph, Fig. 3 and [0036-0044] describes how  co-clusters are used to link predictions with co-association information, thus traversal using expert relevance or skill relevance occurs through the neighbor node with the largest weight or the neighbor node in the co-cluster); 
Bauer is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 8 Maurya teaches using nodes and edges to graphically represent sources, skills, role, worker and proximity data, does not explicitly recite but Bauer further teaches:
wherein an edge utility corresponding to the second edge comprises the proximity value (Bauer in at least [0047-0048, 0062-0063 and 0080] describes generated a weighted directed graph where nodes and edges are based skill and proximity data as is illustrated in at least Figs. 1, 2, 3 and 6-8, [0004-0006, 0047] describes edges that denote respective relations between nodes in a weighted directed graph, Fig. 3 and [0036-0044] describes how  co-clusters are used to link predictions with co-association information, thus traversal using expert relevance or skill relevance occurs through the neighbor node with the largest weight or the neighbor node in the co-cluster); 
Bauer is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 9 Maurya further teaches:
wherein the proximity value is based at least in part on a distance metric that characterizes a difference in value of the role skill and of the worker skill (Maurya in at least [0027, 0031, 0052-0053, 0066, 0087, 0110, 0154, 0190, 0239, 0251] describes a determined skill value and skill rating, i.e. a proximity value, for each skill which is used to rank the skills, the system rank’s each skill, in relation to other skills, based on the skill’s total value to a member, importance to the job or current career path, etc.).
Maurya does not explicitly recite that the difference in value of the role and worker skills is a distance between vector representations.
wherein the proximity value is based at least in part on a distance metric that characterizes a distance between a vector representation of the role skill and a vector representation of the worker skill (Bauer in at least [0047-0048, 0062-0063 and 0080] describes generated a weighted directed graph where nodes and edges are based skill and proximity data as is illustrated in at least Figs. 1, 2, 3 and 6-8, [0004-0006, 0047] describes edges that denote respective relations between nodes in a weighted directed graph, Fig. 3 and [0036-0044] describes how  co-clusters are used to link predictions with co-association information, thus traversal using expert relevance or skill relevance occurs through the neighbor node with the largest weight or the neighbor node in the co-cluster); 
Bauer is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 10-12 the limitations are substantially similar to those set forth in claims 1-3 and are therefore rejected base don the same reasons and rationale set forth in the rejections above.  With regards to the processors, memory and medium, Maurya in at least Fig. 1 illustrates a data layer, processors and executable applications for implementing the claimed methodology.
As per Claim 13 Maurya further teaches:
wherein the one or more processors, when performing the action, are configured to facilitate display, on a display device, of an indication of at least one of the fitness of the worker for the role or the skills gap (Maurya [0029] describes the system transmitting recommendations for display in a user interface, the recommendations being indications of fitness of a worker for a role, since the recommendations are learning or skill based opportunities determined based on a skill gap analysis, see also [0089-0092]).
As per Claim 14-20 the limitations are substantially similar to those set forth in claims 1-9 and are therefore rejected based on the same reasons and rationale set forth in the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharma et al. (US 20190286721) Graph based Recommendation Engine.
Regan (US 2019/0180248) Context Based Learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623